Exhibit 10.1
MEDEFILE INTERNATIONAL, INC.
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of April 18, 2012, by and among Medefile International, Inc., a Nevada
corporation (the “Company”), and each of the purchasers listed on Exhibit A
attached hereto (collectively, the “Purchasers” and individually, a
“Purchaser”).
 
Recitals
 
A. 
The Company desires to issue and sell to the Purchasers, and the Purchasers
desire to Purchase from the Company, up to 5,000,000,000 shares of common stock
of the Company, on the terms and subject to the conditions set forth in this
Securities Purchase Agreement.

B.
The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).

 
The parties hereto agree as follows:
 
1. Agreement To Purchase And Sell Stock.
 
(a) Authorization.  The Company’s Board of Directors has authorized the issuance
and sale, pursuant to the terms and conditions of this Agreement, of up to
5,000,000,000 shares of common stock (the “Shares”) and warrants equal to 100%
of such Shares, with an exercise price equal to $0.0001 (the “Warrants”)),
subject to adjustment therein, in the form of Warrant attached hereto as Exhibit
1 (the Shares and the Warrants are hereinafter collectively referred to as the
“Securities”).
 
(b) Agreement to Purchase and Sell Securities.  On the terms and subject to the
conditions contained in this Agreement, each Purchaser severally agrees to
purchase, and the Company agrees to sell and issue to each Purchaser, at Closing
(as defined below), that number of Securities set forth on such Purchaser’s
signature page.  The purchase price of each Share shall be $0.0001.
 
(c) Use of Proceeds.  The Company intends to apply the net proceeds from the
sale of the Securities for working capital and general corporate purposes, as
well as for strategic purposes in connection with selected acquisitions that may
be considered in the future to expand its product and service offerings.
 
(d) Obligations Several Not Joint.  The obligations of each Purchaser under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement.  Nothing contained
herein, and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement.  Each Purchaser shall be entitled
to independently protect and enforce its rights, including without limitation
the rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
2. Closing.  The closing of the purchase and sale of the Securities shall take
place at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, New
York, New York 10006 (the “SRFF Offices”) at 10:00 a.m. Eastern time on April
__, 2012, or at such other time and place as the Company and Purchasers
representing a majority of the Shares to be purchased mutually agree upon (which
time and place are referred to in this Agreement as the “Closing”).  At Closing,
each Purchaser shall deliver to the Company, via wire transfer or a certified
check, immediately available funds for full payment of the purchase price for
the Securities purchased by such Purchaser as specified in Section 1(b), and the
Company shall deliver to each Purchaser its respective Shares and Warrants
registered in the name of each Purchaser (or in such nominee name(s) as
designated by such Purchaser in the Stock Certificate Questionnaire (attached
hereto as Appendix I) (the “Stock Certificate Questionnaire”), representing the
appropriate number of Shares based on the number of Shares to be purchased by
such Purchaser as set forth on such Purchaser’s signature page, and bearing the
legend set forth in Section 4(j) herein.  Closing documents may be delivered by
facsimile with original signature pages sent by overnight courier. The date of
the Closing is referred to herein as the “Closing Date.”
 
 
 
1

--------------------------------------------------------------------------------

 
 
3. Representations and Warranties of The Company.  The Company hereby represents
and warrants to each Purchaser that the statements in this Section 3 are true
and correct:
 
(a) Organization, Good Standing and Qualification.  The Company and each of its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it was formed. Each of the
Company and its Subsidiaries has all corporate power and authority required to
carry on its business as presently conducted and as described in the SEC
Documents (as described below), and the Company has all corporate power and
authority required to enter into this Agreement and the other agreements,
instruments and documents contemplated hereby, and to consummate the
transactions contemplated hereby and thereby.  Each of the Company and its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.  As used in this Agreement “Subsidiaries” means any
entity in which the Company owns, directly or indirectly, 100% of the capital
stock.  Further, as used in this Agreement, “Material Adverse Effect” means a
material adverse effect on, or a material adverse change in, or a group of such
effects on or changes in, the business, operations, condition, financial or
otherwise, results of operations, prospects, assets or liabilities of the
Company and its subsidiaries, taken as a whole.
 
(b) Capitalization.  The capitalization of the Company, without including the
Securities to be purchased pursuant to this Agreement, is as follows:
 
(i) The authorized capital stock of the Company consists of 75,000,000,000
shares of common stock, par value $0.0001 per share (“Common Stock”), and
10,000,000 shares of preferred stock, par value $0.0001 per share (“Preferred
Stock”). 10,000 shares of Preferred Stock have been designated as the Series A
Convertible Preferred Stock and 100,000 shares of Preferred Stock have been
designated as the Series B Convertible Preferred Stock.
 
(ii) As of April 13, 2012, the issued and outstanding capital stock of the
Company consisted of 4,019,830,281 shares of Common Stock and 100,000 shares of
Series B Preferred Stock. The shares of issued and outstanding capital stock of
the Company have been duly authorized and validly issued, are fully paid and
nonassessable and have not been issued in violation of or are not otherwise
subject to any preemptive or other similar rights.  All such shares have been
issued in compliance with applicable securities laws.
 
(iii) As of April 13, 2012, the Company had (a) 0 shares of Common Stock
reserved for issuance upon exercise of outstanding options granted under the
Company’s incentive stock plans (the “Option Plans”); and (b) 1,322,479,964
shares of Common Stock reserved for issuance upon exercise of outstanding
warrants.
 
With the exception of the foregoing in this Section 3(b) and except as set forth
in the SEC Documents (as defined in Section 3(k)(i) below),there are no
outstanding subscriptions, options, warrants, convertible or exchangeable
securities or other rights granted to or by the Company to purchase shares of
Common Stock or other securities of the Company and there are no commitments,
plans or arrangements to issue any shares of Common Stock or any security
convertible into or exchangeable for Common Stock.  Except as set forth in SEC
Documents, (A) no securities of the Company are entitled to preemptive or
similar rights, and no person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by this Agreement; and (B)  the issue and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
(c) Subsidiaries.  Except as set forth in the SEC Documents, (i) the Company
does not have any subsidiaries, and,  does not own any capital stock of, assets
comprising the business of, obligations of, or any other interest (including any
equity or partnership interest) in, any person or entity; (ii) the Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each subsidiary free and clear of any liens, and all the issued and outstanding
shares of capital stock of each subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
 
(d) Due Authorization.  All corporate actions on the part of the Company
necessary for the authorization, execution, delivery of, and the performance of
all obligations of the Company under this Agreement and the authorization,
issuance, reservation for issuance and delivery of all of the Securities being
sold under this Agreement have been taken, no further consent or authorization
of the Company or the Board of Directors or its stockholders is required, and
this Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
(i) as may be limited by (A) applicable bankruptcy, insolvency, reorganization
or others laws of general application relating to or affecting the enforcement
of creditors’ rights generally and (B) the effect of rules of law governing the
availability of equitable remedies and (ii) as rights to indemnity or
contribution may be limited under federal or state securities laws or by
principles of public policy thereunder.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Valid Issuance of Securities.
 
(i) Securities.  The Shares will be, upon payment therefore by the Purchasers in
accordance with this Agreement (and the shares underlying the Warrants will be,
upon payment therefore by the Purchasers in accordance with the Warrants), duly
authorized, validly issued, fully paid and non-assessable, free from all taxes,
liens, claims, encumbrances with respect to the issuance of such Securities and
will not be subject to any pre-emptive rights or similar rights.
 
(ii) Compliance with Securities Laws.  Subject to the accuracy of the
representations made by the Purchasers in Section 4 hereof, the Securities
(assuming no unlawful redistribution of the Securities by the Purchasers or
other parties as of the date hereof) will be issued to the Purchasers in
compliance with applicable exemptions from (A) the registration and prospectus
delivery requirements of the Securities Act and (B) the registration and
qualification requirements of all applicable securities laws of the states of
the United States.
 
(f) Consents and Approvals.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, or notice
to, any federal, state or local governmental authority or self regulatory agency
or any other person on the part of the Company is required in connection with
the issuance of the Securities to the Purchasers, or the consummation of the
other transactions contemplated by this Agreement, except (i) such filings as
have been made prior to the date hereof and (ii) such additional post-Closing
filings as may be required to comply with applicable state and federal
securities laws.
 
(g) Non-Contravention.  The execution, delivery and performance of this
Agreement by the Company, and the consummation by the Company of the
transactions contemplated hereby (including issuance of the Securities), do not:
(i) contravene or conflict with the Certificate of Incorporation of the Company,
as amended to date (the “Certificate of Incorporation”), or the Bylaws of the
Company, as amended to date (the “Bylaws”) or the organizational documents of
any Subsidiary; (ii) constitute a violation of any provision of any federal,
state, local or foreign law, rule, regulation, order or decree applicable to the
Company; or (iii) constitute a default (or an event that with notice or lapse of
time or both would become a default) or require any consent under, give rise to
any right of termination, cancellation or acceleration of, or to a loss of any
material benefit to which the Company is entitled under, or result in the
creation or imposition of any lien, claim or encumbrance on any assets of the
Company under, any material contract to which the Company is a party or any
material permit, license or similar right relating to the Company or by which
the Company may be bound or affected.
 
(h) Litigation.  Except as set forth in the SEC Documents, there is no action,
suit, proceeding, claim, arbitration or investigation (“Action”) pending or, to
the Company’s knowledge, threatened in writing: (i) against the Company or any
of its Subsidiaries, their respective activities, properties or assets, or any
officer, director or employee of the Company or any of its Subsidiaries in
connection with such officer’s, director’s or employee’s relationship with, or
actions taken on behalf of, the Company or any of its Subsidiaries, that is
reasonably likely to have a Material Adverse Effect; or (ii) that seeks to
prevent, enjoin, alter, challenge or delay the transactions contemplated by this
Agreement (including the issuance of the Securities).  Neither the Company nor
any of its Subsidiaries is a party to or subject to the provisions of, any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality.  No Action is currently pending nor does the Company or any of
its Subsidiaries intend to initiate any Action that is reasonably likely to have
a Material Adverse Effect.
 
(i) Compliance.  The Company is not in violation or default of any provisions of
the Certificate of Incorporation or the Bylaws and none of the Company’s
Subsidiaries is in violation nor default of any provisions of their respective
organizational documents.  The Company and each of its Subsidiaries has complied
and is currently in compliance with all applicable statutes, laws, rules,
regulations and orders of the United States of America and all states thereof,
foreign countries and other governmental bodies and agencies having jurisdiction
over the Company’s or each subsidiary’s respective businesses or properties,
except for any instance of non-compliance that has not had, and would not
reasonably be expected to have, a Material Adverse Effect.  Neither the Company
nor any of its Subsidiaries is in default under or in violation of (and no event
has occurred that has not been waived that, with notice or lapse of time or
both, would result in a default by the Company or any subsidiary under), nor has
the Company or any Subsidiary received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), except as does not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
(j) Material Non-Public Information.  The Company has not provided to the
Purchasers any material non-public information other than information related to
the transactions contemplated by this Agreement, all of which information
related to the transactions contemplated hereby shall be disclosed by the
Company pursuant to Section 9(n) hereof.  The Company understands and confirms
that each Purchaser shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 
(k) SEC Documents.
 
(i) Reports.  The Company has filed in a timely manner all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder.  The Company has made available to the Purchasers prior to the date
hereof copies of its Annual Report on Form 10-K for the fiscal year ended
December 31, 2011 (the “Form 10-K”) and any Current Report on Form 8-K for
events occurring since December 31, 2011 (“Forms 8-K”) filed by the Company with
the SEC (the Form 10-K and the Forms 8-K are collectively referred to herein as
the “SEC Documents”).  Each of the SEC Documents, as of the respective dates
thereof (or, if amended or superseded by a filing prior to the Closing Date,
then on the date of such filing), did not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  Each SEC Document, as it may have been subsequently
amended by filings made by the Company with the SEC prior to the date hereof,
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to such
SEC Document.
 
(ii) Sarbanes-Oxley.  The Chief Executive Officer and the Chief Financial
Officer of the Company have signed, and the Company has furnished to the SEC,
all certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002.  Such certifications contain no qualifications or exceptions to the
matters certified therein and have not been modified or withdrawn; and neither
the Company nor any of its officers has received notice from any governmental
entity questioning or challenging the accuracy, completeness, form or manner of
filing or submission of such certifications.  The Company is otherwise in
compliance in all material respects with all applicable effective provisions of
the Sarbanes-Oxley Act of 2002 and the rules and regulations issued thereunder
by the SEC.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the SEC’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) Financial Statements.  The financial statements of the Company in the SEC
Documents present fairly, in accordance with United States generally accepted
accounting principles (“GAAP”), consistently applied, the financial position of
the Company as of the dates indicated, and the results of its operations and
cash flows for the periods therein specified, subject, in the case of unaudited
financial statements for interim periods, to normal year-end audit adjustments.
 
(l) Absence of Certain Changes since the Balance Sheet Date.  Except as set
forth in the SEC Documents, since December 31, 2010, the business and operations
of the Company and each of its Subsidiaries have been conducted in the ordinary
course consistent with past practice, and there has not been:
 
(i) any declaration, setting aside or payment of any dividend or other
distribution of the assets of the Company or any of its Subsidiaries with
respect to any shares of capital stock of the Company or any of its Subsidiaries
or any repurchase, redemption or other acquisition by the Company or any
subsidiary of the Company of any outstanding shares of the Company’s capital
stock (and the Company has not made any agreements to do any of the foregoing);
 
(ii) any damage, destruction or loss, whether or not covered by insurance,
except for such occurrences, individually and collectively, that have not had,
and would not reasonably be expected to have, a Material Adverse Effect;
 
(iii) any waiver by the Company or any of its Subsidiaries of a valuable right
or of a material debt owed to it, except for such waivers, individually and
collectively, that have not had, and would not reasonably be expected to have, a
Material Adverse Effect;
 
(iv) any material change or amendment to, or any waiver of any material right
under a material contract or arrangement by which the Company or any of its
Subsidiaries or any of its or their respective assets or properties is bound or
subject;
 
(v) any change by the Company in its accounting principles, methods or practices
or in the manner in which it keeps its accounting books and records, except any
such change required by a change in GAAP or by the SEC; or
 
(vi) any other event or condition of any character, except for such events and
conditions that have not resulted, and are not expected to result, either
individually or collectively, in a Material Adverse Effect.
 
(m) Intellectual Property.
 
(i) Except as set forth in the SEC Documents, the Company and each of its
Subsidiaries owns or possesses sufficient rights to use all patents, patent
rights, inventions, trade secrets, know-how, trademarks, service marks, trade
names, copyrights, information and other proprietary rights and processes
(collectively, “Intellectual Property”), which are necessary to conduct its or
their respective businesses as currently conducted and as described in the SEC
Documents free and clear of all liens, encumbrances and other adverse claims,
except where the failure to own or possess free and clear of all liens,
encumbrances and other adverse claims would not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
 
(ii) Neither the Company nor any of its Subsidiaries has received any written
notice of, nor has knowledge of, any infringement of or conflict with rights of
others with respect to any Intellectual Property and neither the Company nor any
of its Subsidiaries has knowledge of any infringement, misappropriation or other
violation of any Intellectual Property by any third party, which, in either
case, either individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect.
 
(iii) To the Company’s knowledge, none of the patent rights owned or licensed by
the Company or any of its Subsidiaries are unenforceable or invalid.
 
(iv) Each employee, consultant and contractor of the Company and each of its
Subsidiaries who has had access to the Intellectual Property has executed a
valid and enforceable agreement to maintain the confidentiality of such
Intellectual Property and assigning all rights to the Company or such subsidiary
to any inventions, improvements, discoveries or information relating to the
business of the Company or such subsidiary.  The Company is not aware that any
of its or its Subsidiaries’ employees is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency, that
would interfere with their duties to the Company or such subsidiary or that
would conflict with the Company’s or such subsidiary’s business.
 
(v) Neither the Company nor any of its Subsidiaries is subject to any “open
source” or “copyleft” obligations or otherwise required to make any public
disclosure or general availability of source code either used or developed by
the Company or any of its Subsidiaries.
 
(n) Registration Rights.  Except as set forth in the SEC Documents, the Company
is not currently subject to any agreement providing any person or entity any
rights (including piggyback registration rights) to have any securities of the
Company registered with the SEC or registered or qualified with any other
governmental authority.
 
(o) Title to Property and Assets.  Except as set forth in the SEC Documents, the
properties and assets of the Company and its Subsidiaries are owned by the
Company and its Subsidiaries free and clear of all mortgages, deeds of trust,
liens, charges, encumbrances and security interests except for (i) statutory
liens for the payment of current taxes that are not yet delinquent and (ii)
liens, encumbrances and security interests that arise in the ordinary course of
business and do not in any material respect affect the properties and assets of
the Company.  With respect to the property and assets it leases, the Company is
in compliance with such leases in all material respects.
 
(p) Taxes.  The Company and each of its Subsidiaries has filed or has valid
extensions of the time to file all necessary federal, state, and foreign income
and franchise tax returns due prior to the date hereof and has paid or accrued
all taxes shown as due thereon, and the Company has no knowledge of any material
tax deficiency that has been or might be asserted or threatened against it or
any of its Subsidiaries.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(q) Insurance.  The Company and its Subsidiaries maintain insurance of the types
and in the amounts that the Company reasonably believes is prudent and adequate
for its business and which is at least as extensive as is customary for other
companies in the Company’s industry, all of which insurance is in full force and
effect.
 
(r) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any of its Subsidiaries.  No executive officer, to the knowledge of the Company,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.
 
(s) Internal Accounting Controls.  The Company and its Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(t) Transactions With Officers and Directors.  Except as set forth in the SEC
Documents, none of the officers or directors of the Company has entered into any
transaction with the Company or any Subsidiary that would be required to be
disclosed pursuant to Item 404(a) or (c) of Regulation S-K of the SEC.
 
(u) General Solicitation.  Neither the Company nor any other person or entity
authorized by the Company to act on its behalf has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the
Securities.  The Company has offered the Securities for sale only to the
Purchasers and certain other “accredited investors” within the meaning of Rule
501 under the Securities Act.
 
(v) Listing Matters.  The Common Stock of the Company is quoted on the OTCQB
under the ticker symbol “MDFI.”  The issuance and sale of the Securities under
this Agreement does not contravene the rules and regulations of the OTCQB.
 
(w) Investment Company.  The Company and each of its Subsidiaries is not now,
and after the sale of the Securities under this Agreement and the application of
the net proceeds from the sale of the Securities described in Section 1(b)
herein will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(y)           No Integrated Offering.  Neither the Company, nor any Affiliate of
the Company, nor any person acting on its or their behalf has, directly or
indirectly, engaged in any form of general solicitation or general advertising
with respect to any security or made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering or issuance of the Securities to be integrated with prior offerings
by the Company for purposes of the Securities Act which would cause Regulation D
or any other applicable exemption from registration under the Securities Act to
be unavailable, or would cause any applicable state securities laws exemptions
or any applicable stockholder approval provisions exemptions, including, without
limitation, under the rules and regulations of any national securities exchange
or automated quotation system on which any of the securities of the Company are
listed or designated to be unavailable, nor will the Company take any action or
steps that would cause the offering or issuance of the Securities to be
integrated with other offerings.


(z)           Brokers.  Neither the Company nor any Subsidiary has any liability
to pay any fees, commissions or other similar compensation to any broker,
finder, investment banker, financial advisor or other similar person in
connection with the transactions contemplated by this Agreement.  The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by this
Agreement.


(aa)           Pensions; Benefits.  (a)  Neither the Company nor any subsidiary
or ERISA Affiliate maintains or contributes to any Plan other than those
disclosed in the SEC Documents.


(i) The Company and each ERISA Affiliate is in compliance with ERISA and no
contributions required to be made by the Company or any ERISA Affiliate to any
pension plan are overdue.
 
(ii) No liability to the PBGC has been or is expected to be incurred by the
Company or any ERISA Affiliate with respect to any pension plan that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  No circumstance exists that constitutes grounds under
section 4042 of ERISA entitling the PBGC to institute proceedings to terminate,
or appoint a trustee to administer, any pension plan or trust created
thereunder, nor has the PBGC instituted any such proceeding.
 
(iii) Neither the Company nor any ERISA Affiliate has incurred or presently
expects to incur any withdrawal liability under Title IV of ERISA with respect
to any multiemployer plan.  There have been no “reportable events” (as such term
is defined in section 4043 of ERISA) with respect to any multiemployer plan that
could result in the termination of such multiemployer plan and give rise to a
liability of the Company or any ERISA Affiliate in respect thereof.  Neither the
Company nor any subsidiary has incurred or is expect to incur liability under
Sections 412 or 4971 of the Code; and each “pension plan” for which the Company
would have any liability that is intended to be qualified under Section 401(a)
of the Code has been determined by the Internal Revenue Service to be so
qualified and nothing has occurred, whether by action or by failure to act,
which could reasonably be expected to cause the loss of such qualification.
 
For purposes of this section 3(aa) “Code” means the Internal Revenue Code of
1986; “ERISA” means the Employee Retirement Income Security Act of 1974; “ERISA
Affiliate” means any person required to be aggregated with the Company or any
subsidiary of the Company under Sections 414(b), (c), (m) or (o) of the Code;
“PBGC” means the Pension Benefit Guaranty Corporation; and “Plan” means any
employee benefit plan, program or arrangement, whether oral or written,
maintained or contributed to by the Company, any subsidiary of the Company or
any ERISA Affiliate, or with respect to which the Company, any of its
Subsidiaries or any ERISA Affiliate may incur liability.


(bb)           Application of Takeover Protections.  The Company and its Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including without limitation as a result of the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.
 
 
 
5

--------------------------------------------------------------------------------

 

 
(cc)           Purchaser Representations.  The Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4 hereof.


(dd)           Solvency.  Based on the financial condition of the Company as of
the Closing Date after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof; and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).  The SEC Documents set forth as of the dates thereof
all outstanding secured and unsecured Indebtedness of the Company or any
subsidiary, or for which the Company or any subsidiary has commitments.  For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $50,000 due under leases required to be capitalized in accordance with
GAAP. Neither the Company nor any subsidiary is in default with respect to any
Indebtedness.


(ee)           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company.


(ff)           Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby.  The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Securities.  The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.


(gg)           Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities or (iii) paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent and any approved
broker-dealers in connection with the placement of the Securities.


(hh)           Legend Removal.  The Company agrees, upon a Purchaser’s
reasonable request, to reissue certificates representing any of the Securities
without the legend set forth in Section 4(j)(i) below: (i) while a registration
statement covering the resale of such securities is effective under the
Securities Act, (ii) following any sale of such securities pursuant to Rule 144
(assuming the transferor is not an affiliate of the Company), or (iii) if such
legend is not required under applicable requirements of the Securities Act
(including controlling judicial interpretations and pronouncements issued by the
Commission). Following the effective date of a registration statement, which
includes the Securities, or at such earlier time as a legend is no longer
required for the Securities and the shares of Common Stock underlying the
Warrants, the Company will, promptly following the delivery by a Purchaser to
the Company or the Company’s transfer agent of a legended certificate
representing such securities, deliver or cause to be delivered to such Purchaser
a certificate representing such securities that is free from all restrictive
legends.  If requested by a Purchaser, certificates for securities subject to
legend removal hereunder shall be transmitted by the transfer agent of the
Company to the Purchasers by crediting the account of the Purchaser’s prime
broker with the Depository Trust Company (“DTC”).


(jj)           Equal Treatment of Purchasers.  No consideration shall be offered
or paid to any Purchaser to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration is also offered
to all of the Purchasers under this Agreement.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.


4. Representations, Warranties and Certain Agreements of The Purchasers.  Each
Purchaser hereby represents and warrants to the Company, severally and not
jointly, and agrees that:
 
(a) Organization, Good Standing and Qualification.  The Purchaser has all
corporate, membership or partnership power and authority required to enter into
this Agreement and the other agreements, instruments and documents contemplated
hereby, and to consummate the transactions contemplated hereby and thereby.
 
(b) Authorization.  The execution of this Agreement has been duly authorized by
all necessary corporate, membership or partnership action on the part of the
Purchaser.  This Agreement constitutes the Purchaser’s legal, valid and binding
obligation, enforceable in accordance with its terms, except (i) as may be
limited by (A) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (B) the effect of rules of law governing the availability
of equitable remedies and (ii) as rights to indemnity or contribution may be
limited under federal or state securities laws or by principles of public policy
thereunder.
 
(c) Litigation.  There is no Action pending to which such Purchaser is a party
that is reasonably likely to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.
 
(d) Purchase for Own Account.  The Securities are being acquired for investment
for the Purchaser’s own account, not as a nominee or agent, and not with a view
to the public resale or distribution thereof within the meaning of the
Securities Act, without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such securities in
compliance with applicable federal and state securities laws and as otherwise
contemplated by this Agreement.  The Purchaser also represents that it has not
been formed for the specific purpose of acquiring the Securities.
 
(e) Investment Experience.  The Purchaser understands that the purchase of the
Securities involves substantial risk.  The Purchaser has experience as an
investor in securities of companies and acknowledges that it can bear the
economic risk of its investment in the Securities and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of this investment in the Securities and protecting its own
interests in connection with this investment.
 
(f) Accredited Investor Status.  The Purchaser is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act.
 
(g) Reliance Upon Purchaser’s Representations.  The Purchaser understands that
the issuance and sale of the Securities to it will not be registered under the
Securities Act on the ground that such issuance and sale will be exempt from
registration under the Securities Act pursuant to Section 4(2) thereof, and that
the Company’s reliance on such exemption is based on each Purchaser’s
representations set forth herein.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(h) Receipt of Information.  The Purchaser has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Securities and the business,
properties, prospects and financial condition of the Company and to obtain any
additional information requested and has received and considered all information
it deems relevant to make an informed decision to purchase the
Securities.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of such information and the Company’s representations and
warranties contained in this Agreement.
 
(i) Restricted Securities.  The Purchaser understands that the Securities have
not been registered under the Securities Act and will not sell, offer to sell,
assign, pledge, hypothecate or otherwise transfer any of the Securities unless
(i) pursuant to an effective registration statement under the Securities Act,
(ii) such holder provides the Company with an opinion of counsel, in form and
substance reasonably acceptable to the Company, to the effect that a sale,
assignment or transfer of the Securities may be made without registration under
the Securities Act and the transferee agrees to be bound by the terms and
conditions of this Agreement, or (iii) such holder provides the Company with
reasonable assurances (in the form of seller and broker representation letters)
that the Securities or the shares of Common Stock underlying the Warrants, as
the case may be, can be sold pursuant to Rule 144 promulgated under the
Securities Act (“Rule 144”). Notwithstanding anything to the contrary contained
in this Agreement, the Purchaser may transfer (without restriction and without
the need for an opinion of counsel) the Securities to its Affiliates (as defined
below) provided that each such Affiliate is an “accredited investor” under
Regulation D, and such Affiliate agrees to be bound by the terms and conditions
of this Agreement and shall have the rights of a Purchaser hereunder.
 
For the purposes of this Agreement, an “Affiliate” of any party means any other
person or entity directly or indirectly controlling, controlled by or under
direct or indirect common control with such specified party.  For purposes of
this definition, “control” means the power to direct the management and policies
of such person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.


(j) Legends.
 
(i) Securities and Underlying Shares. The Purchaser agrees that the certificates
for the Shares, the Warrants and the shares of Common Stock underlying the
Warrants shall bear the following legend and that the Purchaser will comply with
the restrictions on transfer set forth in such legend:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.”
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties.
Further, no notice shall be required of such pledge. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.
 
In addition, the Purchaser agrees that the Company may place stop transfer
orders with its transfer agent with respect to such certificates in order to
implement the restrictions on transfer set forth in this Agreement.  The
appropriate portion of the legend and the stop transfer orders will be removed
promptly (but in no event later than three (3) business days) upon delivery to
the Company of such satisfactory evidence as reasonably may be required by the
Company that such legend or stop orders are not required to ensure compliance
with the Securities Act.  In addition, upon the declaration of the effectiveness
of the Registration Statement which includes the Securities, the Company shall
cause its counsel to deliver a blanket opinion (or separate opinions if the
transfer agent will not accept a blanket opinion) to its transfer agent to cause
the stock certificates evidencing the Securities to be issued to the Purchasers
free of any Securities Act restrictive legends assuming compliance with the
prospectus delivery requirements, to the extent required by Rule 172 of the
Securities Act. Each of the Purchaser acknowledges and agrees that the Company
will endeavor to remove any Securities Act restrictive legends pursuant to this
Section j(ii) upon the representation contained herein that the Purchasers will
comply with the prospectus delivery requirements, to the extent required by Rule
172 of the Securities Act.
 
(k) Questionnaires.  The Purchaser has completed or caused to be completed the
Stock Certificate Questionnaire, and the answers  to such questionnaires are
true and correct as of the date of this Agreement; provided, that the Purchasers
shall be entitled to update such information by providing written notice thereof
to the Company before the effective date of the Registration Statement.
 
(l) Prohibited Transactions.  During the last thirty (30) days prior to the date
hereof, neither such Purchaser nor any Affiliate of such Purchaser, foreign or
domestic, has, directly or indirectly, effected or agreed to effect any “short
sale” (as defined in Rule 200 under Regulation SHO), whether or not against the
box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Common Stock, borrowed or pre-borrowed
any shares of Common Stock, or granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Company’ securities (each, a “Prohibited Transaction”).
 
5. Conditions to The Purchaser’s Obligations at the Closing. The obligations of
the Purchasers under Section 1(b) of this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:
 
(a) Representations and Warranties True.  Each of the representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects on and as of the date hereof (provided, however, that such
materiality qualification shall only apply to representations or warranties not
otherwise qualified by materiality) and on and as of the date of the Closing
with the same effect as though such representations and warranties had been made
as of the Closing; provided, however, that if a representation and warranty is
made as of a specific date, it shall be true and correct in all material
respects only as of such date.
 
(b) Performance.  The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein; provided, however,
that the Company may furnish to each Purchaser a facsimile copy of stock
certificate representing the Securities, with the original stock certificate
held in trust by counsel for the Company until delivery thereof on the next
business day.
 
(c) Reserved.
 
(d) Agreement.  The Company shall have executed and delivered to the Purchasers
this Agreement.
 
(e) Securities Exemptions.  The offer and sale of the Securities to the
Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.
 
(f) No Suspension of Trading or Listing of Common Stock.  The Common Stock of
the Company (i) shall be designated for quotation on the OTCQB and (ii) shall
not have been suspended from trading on the OTCQB.
 
(g) Reserved.
 
(h) Reserved.
 
(i) Reserved.
 
(j) No Statute or Rule Challenging Transaction.  No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby that questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
(k) Other Actions.  The Company shall have executed such certificates,
agreements, instruments and other documents, and taken such other actions as
shall be customary or reasonably requested by the Purchasers in connection with
the transactions contemplated hereby.
 
 
 
7

--------------------------------------------------------------------------------

 
 
6. Conditions to The Company’s Obligations at the Closing.  The obligations of
the Company to the Purchasers under this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:
 
(a) Representations and Warranties True.  The representations and warranties of
the Purchasers contained in Section 4 shall be true and correct in all material
respects on and as of the date hereof (provided, however, that such materiality
qualification shall only apply to representations and warranties not otherwise
qualified by materiality) and on and as of the date of the Closing with the same
effect as though such representations and warranties had been made as of the
Closing.
 
(b) Performance.  The Purchasers shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.
 
(c) Agreement.  The Purchasers shall have executed and delivered to the Company
this Agreement (and Appendix I hereto).
 
(d) Securities Exemptions.  The offer and sale of the Securities to the
Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.
 
(e) Payment of Purchase Price.  The Purchasers shall have delivered to the
Company by wire transfer of immediately available funds, full payment of the
purchase price for the Securities as specified in Section 1(b).
 
(f) No Statute or Rule Challenging Transaction.  No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby that questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
7. Registration Rights.
 
(a) If at any time the Company shall determine to register under the Securities
Act of 1933, as amended (including pursuant to a demand of any Shareholder of
the Company exercising registration rights) any of its Common Stock (other than
a registration statement on Form S-4 or S-8), it shall send to the Purchasers,
written notice of such determination at least thirty (30) days prior to the
filing of any registration statement and, if within fifteen (15) days after
receipt of such notice, the Purchasers, shall so request in writing, the Company
shall use its best efforts to include in such registration statement all of the
Registrable Shares that such Purchasers request to be registered, subject to the
rules, regulations, and interpretations of the Securities and Exchange
Commission, including, without limitation Rule 415 under the Securities Act. 
For purposes of this Article III, the term "Registrable Shares" means and
includes any of the Shares and any of the shares of common stock issuable upon
exercise of the Warrants, as well as any shares of Common Stock of the Company
issued or issuable upon the conversion or exercise of any warrant, right or
other security or which is issued as a result of a stock split, dividend or
other distribution with respect to or in exchange for or in replacement of the
Shares or Warrants. Notwithstanding the above, as to any particular Registrable
Shares, such securities shall cease to be Registrable Shares when (i) a
registration statement has been declared effective by the SEC and such
Registrable Shares have been disposed of by pursuant to such registration
statement, (ii) such Registrable Shares have been sold under circumstances under
which all of the applicable conditions of Rule 144 are met, or (iii) such time
as such Registrable Shares have been otherwise transferred to holders who may
trade such shares without restriction under the Securities Act..


(b) If such registration involves an underwritten public offering and the total
amount of securities, including Registrable Shares, requested by shareholders to
be included in such offering exceeds the amount of securities that the managing
underwriter determines in its reasonable discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Shares,
which the managing underwriter determines in its reasonable discretion will not
jeopardize the success of the offering (the securities so included to be
apportioned in the following order of priority (A) first, to any Shareholder of
the Company exercising registration rights pursuant to which the Company
initiated the registration, (B) second, to the Company, (C) third, among the
Purchasers requesting to register Registrable Shares on a pro rata basis
according to each Purchasers’ ownership of Registrable Shares relative to all
other Purchasers’ ownership of Registrable Shares who have requested
registration hereunder, and, (D) fourth, to the extent additional securities may
be included therein, pro rata among the other selling Shareholders according to
the total amount of securities owned by each such Shareholder); provided,
however, that in any registration other than the initial public offering of the
Company's Common Stock the number of shares requested to be included by the
Purchasers shall not be reduced below 20% of the total number of securities to
be provided in the registration. For purposes of the preceding parenthetical
concerning apportionment, for any selling Shareholder which is a holder of
Registrable Shares and which is a partnership or corporation, the partners,
retired partners and Shareholders of such Purchasers, or the estates and family
members of any such partners and retired partners and any trusts for the benefit
of any of the foregoing persons shall be deemed to be a single "selling
Shareholder," and any pro-rata reduction with respect to such "selling
Shareholder" shall be based upon the aggregate amount of shares carrying
registration rights owned by all entities and individuals included in such
"selling Shareholder," as defined in this sentence. If any Purchaser disapproves
of the terms of such underwriting, he may elect to withdraw his or its
Registrable Shares therefrom by written notice to the Company and the
underwriter.


8. Favored Nations And Right Of Participation Provisions.
 
(a) Other than in connection with the Exempt Issuances, if at any time within
two (2) years  after the Closing, and provided the Purchasers still own the
Shares, the Company shall offer, issue or agree to issue (the “Lower Price
Issuance”) any Common Stock or securities convertible into or exercisable for
shares of Common Stock (or modify any of the foregoing which may be outstanding)
to any person or entity at a price per share or conversion or exercise price per
share which shall be less than $0.0001 without the consent of each Purchaser,
then the Company shall, for each such occasion, issue additional shares of
Common Stock to each Purchaser respecting those Shares that remain outstanding
and in the hands of such Purchaser at the time of the Lower Price Issuance so
that the average per share price of the shares of Common Stock issued to the
Purchaser (of the Common Stock still owned by the Purchaser) is equal to such
other lower price per share. In addition to the foregoing, other than in
connection with the Exempt Issuances, if at any time commencing on the second
anniversary of date hereof and terminating on the fourth anniversary of the date
hereof, and provided the Purchasers still own the Shares, the Company shall make
a Lower Price Issuance of any Common Stock or securities convertible into or
exercisable for shares of Common Stock (or modify any of the foregoing which may
be outstanding) to any person or entity at a price per share or conversion or
exercise price per share which shall be less than $0.0001 without the consent of
each Purchaser, then the Company shall, for each such occasion, issue additional
shares of Common Stock to each Purchaser respecting those Shares that remain
outstanding and in the hands of such Purchaser at the time of the Lower Price
Issuance so that the average per share price of the shares of Common Stock
issued to the Purchaser (of the Common Stock still owned by the Purchaser) is
equal to an average of (i) the per share price paid by the Purchaser for the
Shares that remain outstanding and in the hands of such Purchaser at the time of
the Lower Price Issuance, and (ii) such other lower price per share. The
delivery to the Purchaser of the additional shares of Common Stock shall be not
later than the closing date of the transaction giving rise to the requirement to
issue additional shares of Common Stock.  The Purchaser is granted the
registration rights described in Section 7 hereof in relation to such additional
shares of Common Stock.  For purposes of the issuance and adjustment described
in this paragraph, the issuance of any security of the Company carrying the
right to convert such security into shares of Common Stock or of any warrant,
right or option to purchase Common Stock shall result in the issuance of the
additional shares of Common Stock upon the sooner of the agreement to or actual
issuance of such convertible security, warrant, right or option and again at any
time upon any subsequent issuances of shares of Common Stock upon exercise of
such conversion or purchase rights if such issuance is at a price lower than
$0.0001.  The rights of the Purchaser set forth in this Section 8 are in
addition to any other rights the Purchaser has pursuant to this Agreement, the
Warrants, and any other agreement referred to or entered into in connection
herewith or to which the Purchaser and Company are parties.
 
“Exempt Issuance” means the issuance of (a) up to 1,250,000,000 shares (subject
to adjustment in the event of stock splits) of Common Stock or options, in the
aggregate, to employees, officers, consultants or directors of the Company
pursuant to any stock or option plan duly adopted for such purpose, by the Board
of Directors or a majority of the members of a committee of directors
established for such purpose, (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities, (c) securities (including rights to
purchase securities) issued in consideration of the grant by or to the Company
of marketing rights, license rights or similar rights or in consideration of the
exchange of proprietary technology, in each such case with the prior approval of
the Board of Directors, (d) securities (including rights to purchase securities)
issued in connection with acquisitions or strategic alliances or issued to
landlords, commercial financing or leasing companies, in each such case with the
prior approval of the Board of Directors and (e) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the directors
of the Company, provided that any such issuance shall only be to a person (or to
the equityholders of a person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Other than in connection with the Exempt Issuances, for a period
of eight (8) years commencing on the Closing Date, the Company shall provide the
Purchasers with not less than fifteen (15) days prior written notice (a
 
“Subsequent Offering Notice”) of any proposed sale by the Company of its common
stock or preferred stock to Lyle Hauser, Kevin Hauser or any Affiliate of Lyle
Hauser or Kevin Hauser (a “Subsequent Offering”).  The Subsequent Offering
Notice will include the material terms of the Subsequent Offering, including the
type and maximum amount of securities to be sold and the purchase price. The
Purchasers may, during the fifteen (15) days following receipt of the notice
(the “Notice Period”), elect to purchase in the aggregate up to all of such
offered securities (on a pro rata basis among the Purchasers, based on the
amount of Securities purchased under this Agreement) in accordance with the
terms and conditions set forth in the Subsequent Offering Notice, by providing
the Company written notice of such election.   In the event the terms and
conditions of the Subsequent Offering are modified during the Notice Period, the
Company shall provide the Purchasers prompt written notice of such modification
and the Purchasers may, during the fifteen (15) days following the notice of
modification, participate in such Subsequent Offering in accordance with the
terms of this Section 8(b).
 
9. Miscellaneous.
 
(a) Successors and Assigns.  The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Purchasers holding a majority of the total aggregate number of Securities then
outstanding (excluding any shares sold to the public pursuant to Rule 144 or
otherwise).  A Purchaser may assign its rights under this Agreement to any
person to whom the Purchaser assigns or transfers any Securities, provided that
such transferee agrees in writing to be bound by the terms and provisions of
this Agreement, and such transfer is in compliance with the terms and provisions
of this Agreement and permitted by federal and state securities laws.
 
(b) Governing Law.  This Agreement will be governed by and construed and
enforced under the internal laws of the State of Florida, without reference to
principles of conflict of laws or choice of laws.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(c) Survival.  The representations and warranties of the Company and the
Purchasers contained in Sections 3 and 4 of this Agreement shall survive until
the second anniversary of the Closing Date.
 
(d) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
 
(e) Headings.  The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.  All references in this Agreement to sections, paragraphs, exhibits
and schedules will, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by reference.
 
(f) Notices.  Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered (i) personally by hand
or by courier, (ii) mailed by United States first-class mail, postage prepaid or
(iii) sent by facsimile directed (A) if to a Purchaser, at such Purchaser’s
address or facsimile number set forth on such Purchaser’s signature page to this
Agreement, or at such address or facsimile number as such Purchaser may
designate by giving at least ten days’ advance written notice to the Company or
(B) if to the Company, to its address or facsimile number set forth below, or at
such other address or facsimile number as the Company may designate by giving at
least ten days’ advance written notice to the Purchaser.  All such notices and
other communications shall be deemed given upon (I) receipt or refusal of
receipt, if delivered personally, (II) three days after being placed in the
mail, if mailed, or (III) confirmation of facsimile transfer, if faxed.
 
The address of the Company for the purpose of this Section 9(f) is as follows:
 
Medefile International, Inc.
301 Yamato Road
Boca Raton, FL 33431
Tel:  (561) 912-3393
Fax:  (561) 912-3396
Attention: Kevin Hauser


with a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10018
Tel:  (212) 930-9700
Fax: (212) 930-9725
Attention: Richard A. Friedman, Esq.


(g) Amendments and Waivers. This Agreement may be amended and the observance of
any term of this Agreement may be waived only with the written consent of the
Company and the Purchasers holding a majority of the total aggregate number of
Securities then outstanding (excluding any shares sold to the public pursuant to
Rule 144 or otherwise).  Any amendment effected in accordance with this Section
9(g) will be binding upon the Purchasers, the Company and their respective
successors and permitted assigns.
 
(h) Severability.  If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.
 
(i) Entire Agreement.  This Agreement, together with all exhibits and schedules
hereto and thereto, constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties with respect to the subject matter hereof.
 
(j) No Additional Agreements. The Company does not have any written or oral
contract, agreement, arrangement or understanding with any Purchaser with
respect to the transactions contemplated by this Agreement other than as
expressly stated herein.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(k) Further Assurances.  From and after the date of this Agreement, upon the
request of the Company or the Purchasers, the Company and the Purchasers will
execute and deliver such instruments, documents or other writings, and take such
other actions, as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement.
 
(l) Meaning of Include and Including.  Whenever in this Agreement the word
“include” or “including” is used, it shall be deemed to mean “include, without
limitation” or “including, without limitation,” as the case may be, and the
language following “include” or “including” shall not be deemed to set forth an
exhaustive list.
 
(m) Fees, Costs and Expenses.  All fees, costs and expenses (including
attorneys’ fees and expenses) incurred by any party hereto in connection with
the preparation, negotiation and execution of this Agreement and the exhibits
and schedules hereto and the consummation of the transactions contemplated
hereby and thereby shall be the sole and exclusive responsibility of such
party.  In addition, the Company will pay the costs associated with any filings
with, or compliance with any of the requirements of any governmental
authorities.
 
(n) 8-K Filing; Standstill.  On or before 5:30 p.m., eastern time, on the fourth
business day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by this Agreement in the form required by the Exchange Act and attaching this
Agreement as an exhibit to such filing (the “8-K Filing”). From and after the
filing of the 8-K Filing with the SEC, the Purchasers as a consequence of
participating in the transactions contemplated by this Agreement shall not be in
possession of any material, nonpublic information received from the Company, any
of its subsidiaries or any of their respective officers, directors, employees or
agents authorized to disclose such information, that is not disclosed in the 8-K
Filing.  The Company shall not, and shall cause each of its subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide the Purchasers with any material, nonpublic information regarding the
Company or any of its subsidiaries from and after the filing of the 8-K Filing
with the SEC without the consent of the Purchasers.  If a Purchaser has, or
believes it has, received any such material, nonpublic information regarding the
Company or any of its subsidiaries prior to the Closing Date, it shall provide
the Company with written notice thereof and the Company shall within five (5)
business days thereafter, make public disclosure of such material, nonpublic
information if permitted under applicable law or without breach or violation of
any agreement, contract or other obligation of the Company unless the Board of
Directors of the Company shall determine that such disclosure would reasonably
be expected to result in a material and adverse effect on the Company or its
business, prospects, finances or properties. Except for such disclosure as the
Company is advised by counsel is required to be included in documents filed with
the SEC or otherwise required by law, the Company shall not use the name of, or
make reference to, any Purchaser or any of its Affiliates in any press release
or in any public manner (including any reports or filings made by the Company
under the Exchange Act) without such Purchaser's prior written consent, which
consent shall not be unreasonably withheld.
 
(o) Reserved.
 
(p) Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each Purchaser and the
Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.
 
(q)           Several Liability; Advice. Each Purchaser agrees that no other
Purchaser nor the respective controlling persons, officers, directors, partners,
agents or employees of any other Purchaser shall be liable to such Purchaser for
any losses incurred by such Purchaser in connection with its investment in the
Company.  Each Purchaser acknowledges that it is not relying upon any person,
firm or corporation (including without limitation any other Purchaser), other
than the Company and its officers and directors (acting in their capacity as
representatives of the Company), in deciding to invest and in making its
investment in the Company. The Company acknowledges that no Purchaser is acting
or has acted as an advisor, agent or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and any advice given by any Purchaser
or any of its representatives in connection with this Agreement is merely
incidental to the Purchasers’ purchase of securities of the Company hereunder.


(r)           Form D Filing. The Company hereby agrees that it shall file in a
timely manner a Form D relating to the sale of the Securities under this
Agreement, pursuant to Regulation D promulgated under the Securities Act.


The parties hereto have executed this Agreement as of the date and year first
above written.
 

 
Medefile International, Inc.
         
 
By:
/s/ Kevin Hauser       Kevin Hauser       Chief Executive Officer          





[PURCHASER SIGNATURE PAGES TO FOLLOW]
 

 
 
10

--------------------------------------------------------------------------------

 




SIGNATURE PAGE TO
 


 
SECURITIES PURCHASE AGREEMENT
 


 
DATED AS OF APRIL 18, 2012
 


 
BY AND AMONG
 


 
MEDEFILE INTERNATIONAL, INC.
 


 
AND EACH PURCHASER NAMED THEREIN
 
The undersigned hereby executes and delivers to Medefile International, Inc.,
the Securities Purchase Agreement (the “Agreement”) to which this signature page
is attached, which Agreement and signature page, together with all counterparts
of such Agreement and signature pages of the other Purchasers named in such
Agreement, shall constitute one and the same document in accordance with the
terms of such Agreement.
 

  Number of Shares: 1,000,000,000               Number of
Warrants:  1,000,000,000               Name of Purchaser              
Signature:  /s/ Ken Simard       By:  Ken Simard       Title:         
Address:          Telephone:         Fax:          Tax ID Number:       

 
 
 


 
11

--------------------------------------------------------------------------------

 




 
                                                                         


                                                                         


SIGNATURE PAGE TO
 


 
SECURITIES PURCHASE AGREEMENT
 


 
DATED AS OF APRIL 18, 2012
 


 
BY AND AMONG
 


 
MEDEFILE INTERNATIONAL, INC.
 


 
AND EACH PURCHASER NAMED THEREIN
 
The undersigned hereby executes and delivers to Medefile International, Inc.,
the Securities Purchase Agreement (the “Agreement”) to which this signature page
is attached, which Agreement and signature page, together with all counterparts
of such Agreement and signature pages of the other Purchasers named in such
Agreement, shall constitute one and the same document in accordance with the
terms of such Agreement.
 

  Number of Shares: 4,000,000,000               Number of
Warrants:  4,000,000,000               Name of Purchaser              
Signature:  /s/ Steven Schnittman       By:  Steven Schnittman       Title:    
      Address:           Telephone:           Fax:        Tax ID Number:       
             

 
 
 








                                                                        


                                                                        










                                                                        


                                                                           


 12
